Opinion of the Court by
Judd, J.
This case comes before the Court upon questions of law reserved by the Justice, who presided at the trial, as follows:
“First — Whether the plaintiff, as the widow of John Perrit, with whom the contract was made by the defendant giving the infant child away, can recover for the food and clothing supplied to, and for care bestowed upon said infant, from the 21st day of May, 1871, the date of said giving away, to the 27th day of August, 1873, the date of the death of said John Perrit.”
“Second — Whether the plaintiff can recover for a period extending beyond six years from the time of commencing this action, ¡the defendant not having plead the Statute of Limitar tion, the declaration showing the date when the right of action accrued.”
J. M. Davidson for plaintiff.
E. Preston for defendant.
Honolulu, October 31, 1878.
Upon the first point, we are of the opinion that the plaintiff •Cannot recover for the period indicated. The infant was given vto plaintiff’s husband. He had a right to take it into his family in order that it might share with his own children such food and clothing as he could afford and his wife’s care and ■service as foster mother. His death dissolved all obligations ¡to the child or to his father.
The verbal “ contract of adoption,” so-called, having been ¡terminated by the death of the adopting parent, there was no breach from which the law would presume a promise by the defendant to reimburse even the administrator of his estate for the supplies furnished and services rendered. Much less can the widow recover, foro this is not a contract made with the wife and where her service and skill are the subject matter of the action, which would survive to her, for, as we have seen, it was her husband’s contract, uot hers.
The Court having reached this opinion, it is not necessary to consider the second question reserved, for the period embraced between the birth of the infant and the death of the adopting parent more than covers the period which is claimed to be barred by the Statute of Limitation.
The verdict of the jury may stand for the sum of $365, for the period since the death of John Perrit, upon the new contract made with the plaintiff.